Citation Nr: 0828362	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left knee injury with traumatic arthritis, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for status-
post right knee arthroscopy with degenerative changes, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for low 
back strain with degenerative changes, currently rated as 20 
percent disabling.

4.  Entitlement to an increased disability rating for 
degenerative arthritis of the left ankle, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the RO that 
denied increased disability ratings for service-connected 
residuals of a left knee injury with traumatic arthritis, 
status-post right knee arthroscopy with degenerative changes, 
low back strain with degenerative changes, and degenerative 
arthritis of the left ankle. 

In October 2007, the veteran testified during a hearing 
before the undersigned at the RO.  During the hearing, the 
undersigned Veterans Law Judge granted the veteran's request 
for a 60-day abeyance to submit additional documentary 
evidence.

The veteran then submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
accepts the evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2007).

In February 2007, the RO denied claims of entitlement to 
service connection for bilateral shoulder and hand disability 
and a total disability rating based on individual 
unemployability (TDIU).  No notice of disagreement (NOD) is 
of record, and these matters are not currently before the 
Board.  

The issue of an increased disability rating for residuals of 
a left knee injury with traumatic arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's status-post right knee arthroscopy with 
degenerative changes is manifested by X-ray evidence of 
osteoarthritis, noncompensable limitation of flexion with 
consideration of functional loss due to pain, and slight to 
no subluxation and lateral instability.

2.  The veteran's low back strain with degenerative changes 
has been manifested primarily by arthritic changes, muscle 
spasms, flare-ups, painful motion, and flexion of the 
thoracolumbar spine greater than 60 degrees; ankylosis and 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months have not been demonstrated.

3.  The veteran's degenerative arthritis of the left ankle is 
manifested by moderate limitation of motion with 
consideration of functional factors, and X-ray evidence of 
minimal osteoarthritis; marked limitation of motion has not 
been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status-post right knee arthroscopy with degenerative changes 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71, Table II, 4.71a, Diagnostic Codes 5003-5010, 5257, 5260 
(2007).

2.  The criteria for a disability rating in excess of 20 
percent for low back strain with degenerative changes are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the left ankle are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a May 2004 letter, the RO notified the veteran of 
elements of an increased rating claim and the evidence needed 
to establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the May 2006 supplemental statement of the case (SSOC), 
the RO specifically notified the veteran of the process by 
which effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letter sent to the veteran 
has not met the requirements of VCAA notice regarding an 
increased rating claim.  The letter is deficient as to both 
content and timing, and thus creates a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
had previously been provided with correspondence regarding 
what was needed to support each of these claims in October 
2003.  Specifically, he had been told to submit evidence of 
physical and clinical findings, results of laboratory tests, 
X-rays, and individual statements from those with knowledge 
and/or personal observations who could describe the manner in 
which his disabilities have worsened.  The December 2004 SOC 
also listed each applicable diagnostic code and disability 
rating for a knee disability, a low back disability, and an 
ankle disability.

During his testimony in October 2007, the veteran described 
the effects that his service-connected disabilities had on 
his former employment as a substitute teacher and the reasons 
why he deserved higher evaluations for his service-connected 
disabilities.  The veteran also testified that he should be 
rated 100 percent because he no longer was able to work.  The 
veteran has been represented by a veterans' service 
organization throughout this appeal.  Accordingly, any notice 
error is not prejudicial because the veteran has demonstrated 
actual knowledge of the information that is necessary to 
support the claims.  Hence, the notice deficiencies do not 
affect the essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran specifically waived RO consideration of 
the additional evidence submitted following the October 2007 
hearing; hence, no re-adjudication followed and no SSOC was 
issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service medical records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  Given these facts, it 
appears that all available records have been obtained.  There 
is no further assistance that would be reasonably likely to 
assist the veteran in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A.  Status-Post Right Knee Arthroscopy with Degenerative 
Changes

Service connection has been established for status-post right 
knee arthroscopy with degenerative changes, effective August 
1995.

The RO assigned a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to knee 
impairment.

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   


5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

A separate rating for arthritis can be awarded on the basis 
of X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).  

Records reflect that the veteran underwent arthroscopic 
surgery of the right knee in June 1988.

Examination of the right knee in December 1998 reveals point 
tenderness over the medial area and the lateral aspect, and 
flexion of the right knee limited to 125 degrees.  In 
February 1994, flexion of the right knee was limited to 
110 degrees.

The report of an August 1995 VA examination includes a 
diagnosis of mild-to-moderate osteoarthritis of the right 
knee.  Crepitus in the right knee joint had been described on 
several occasions by physicians.

The report of a March 1998 VA examination reveals full range 
of motion of the right knee; flexion was to 140 degrees.

An orthopedic note in June 1998 indicates that the 
arthroscopy portals appeared well healed, and the range of 
motion of the right knee was from 5 degrees extension to 
110 degrees flexion.  Minimal effusion was noted.  The 
physician opined that the veteran had osteoarthritis of the 
right knee with grade III and IV chondromalacia throughout 
the knee.  
  
The report of a March 2002 VA examination reveals flexion of 
the right knee limited to 120 degrees.  Tenderness was also 
noted.

Records dated in 2003 reflect that the veteran began having 
steroid injections into his right knee due to chronic knee 
pain. 

Examination of the right knee in June 2003 reveals no 
effusion into the joint, and the range of motion was full.  
No laxity was noted.  X-rays revealed moderately advanced 
osteoarthritis with subchondral cysts on the lateral femoral 
condyle.

The report of an August 2004 VA examination reflects that the 
veteran was seen using a cane in the right hand and limp of 
his right leg with bilateral knee braces.  Range of motion of 
the right knee was full, from 0 to 140 degrees.  There was no 
evidence of effusion into the joint, and no instability of 
medial or lateral ligaments or anterior cruciate ligament.

An orthopedic note in October 2004 indicates that the 
veteran's right knee was still impaired, and that it did the 
work of the left knee.  A physician assistant opined that the 
right knee had become worn and would likely wear out within 
the next five or so years, resulting from overload.

The report of a February 2005 VA examination reflects that 
the veteran was able to stand for 15 to 30 minutes at a time, 
and that he always used a cane for walking.  The veteran 
reported instability of the right knee, and that it gave way.  
He also reported locking episodes several times a week, as 
well as weakness, stiffness, swelling, and effusion into the 
joint.  

Examination in February 2005 reveals an antalgic gait and 
abnormal weight bearing.  Flexion of the right knee was to 
100 degrees, with pain beginning at 90 degrees.  There was 
additional limitation of motion with repetitive use, due to 
pain.  Crepitus was noted.  The examiner found no 
instability.

Private medical records, dated in September 2005, reveal 
tenderness in the medial and lateral joint lines, but no 
effusion into the right knee joint.  Ligaments were stable to 
stressing.  Range of motion was from 0 degrees extension to 
95 degrees flexion.
  
During an April 2006 VA examination, the veteran reported 
locking episodes occurring several times a week.  On 
examination of the right knee, range of motion was full.
 
On VA examination in September 2006, the veteran exhibited 0 
degrees extension and 140 degrees of flexion in the right 
knee, without pain.  There was no limitation of motion on 
repetitive use.  No history of flare-ups and no signs of 
fatigue, weakness, or lack of endurance were reported.  The 
ligaments were intact without "relaxation."

In October 2007, the veteran testified that he had a series 
of injections into his right knee due to chronic pain.  He 
also testified that his right knee would swell, that he would 
have the fluid drained, and that he had been issued a 
stabilizing knee brace.
 
Regarding instability, the Board notes that there is no 
evidence of more than slight recurrent subluxation or 
instability to warrant more than a 10 percent disability 
rating under Diagnostic Code 5257.  Even though the veteran 
reported that his knee gave way and he wore a right knee 
brace, recent examiners have found no objective evidence of 
instability or "relaxation" of the joint.

The Board notes that the veteran underwent a series of 
injections into his right knee due to chronic pain.  Flexion 
has also been found to be limited at times, with signs of 
pain, though the range of motion of the knee was full and 
pain free on recent VA examinations.  With consideration of 
functional factors and the veteran's complaints of pain, the 
Board finds support for a 10 percent disability rating; but 
when looking at the overall knee dysfunction, this would not 
result in a higher rating than the currently assigned 20 
percent rating.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 20 percent for status-post 
right knee arthroscopy with degenerative changes.

B.  Low Back Strain with Degenerative Changes

Service connection has been established for low back strain 
with degenerative changes. 

The RO has evaluated the veteran's disability as 20 percent 
disabling under Diagnostic Code 5237 (formerly numbered 
5243), pertaining to lumbosacral strain.  
 
Spinal disabilities are primarily evaluated under a general 
rating formula.  Under the formula, a 20 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations are assigned for unfavorable 
ankylosis of the entire spine, or the entire thoracolumbar 
spine, which are not relevant to the veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
General Rating Formula (which provides the criteria for 
rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

These rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

X-rays taken of the veteran's lumbosacral spine in May 2000 
and in June 2003 reveal findings of degenerative spondylosis 
with narrowed disc at L4-L5 and spurs at L4 and L5.

During a June 2003 VA examination, the veteran complained of 
pain in the lower back with walking, bending, sitting, 
sleeping, turning, twisting, or any type of movement.  
Examination of the lumbar spine revealed no discoloration, 
muscle spasm, or surgical incisional scars.  There was no 
tenderness to deep palpation.  Range of motion of the lumbar 
spine was to 90 degrees on flexion, to 10 degrees on 
extension, to 40 degrees on lateral bending, and to 35 
degrees on rotation to the right and left.  The veteran 
refused to go beyond 10 degrees on extension because of pain.

Records reflect that the veteran was issued a TENS unit 
because of increased back pain in June 2004.

X-rays taken of the veteran's lumbosacral spine in August 
2004 revealed findings of degenerative spondylosis with 
narrowed disc at L3-L4 and L4-L5, and small spurs on those 
bodies.

The range of motion of the veteran's lumbar spine in August 
2004 was to 90 degrees on flexion, to 20 degrees on 
extension, to 30 degrees on lateral bending, and to 30 
degrees on rotation to the right and left.  The veteran 
complained of discomfort with flexion past 80 degrees and 
with extension past 20 degrees.  The VA examiner at the time 
noted minimal findings of loss of function of the lumbar 
spine.

During a February 2005 VA examination, the veteran reported 
flare-ups of severe back pain occurring weekly.  During such 
flare-ups, the veteran reportedly was unable to stand.  The 
veteran also reported fatigue, decreased motion, stiffness, 
and spasm.  On examination, there was muscle atrophy and 
spasm, as well as tenderness and weakness.  Range of motion 
of the lumbar spine was to 90 degrees on flexion, with pain 
beginning at 80 degrees; to 20 degrees on extension, with 
pain beginning at 10 degrees; to 20 degrees on lateral 
bending, with pain beginning at 20 degrees; and to 20 degrees 
on rotation to the right and left, with pain beginning at 
20 degrees.  The examiner noted additional limitation of 
motion ranging from 0 degrees to 25 degrees on repetitive use 
due to pain.

X-rays taken of the veteran's lumbosacral spine in April 2006 
reveal mild diffuse degenerative changes.  End-plate 
sclerosis at L3 was also noted.

The range of motion of the veteran's thoraco-lumbar spine in 
April 2006 was to 90 degrees on flexion, to 25 degrees on 
extension, to 20 degrees on right lateral bending and to 30 
degrees on left lateral bending, and to 30 degrees on 
rotation to the right and to 30 degrees on rotation to the 
left.  The VA examiner at the time noted no additional 
limitation of motion on repetitive use.

In October 2007, the veteran testified that his left leg was 
shorter than his right leg, and that discrepancy had put 
pressure and strained his lower back.

Here, the evidence shows that the veteran can flex his 
thoracolumbar spine greater than 60 degrees.  The combined 
ranges of motion of the thoracolumbar spine are greater than 
120 degrees.  While there is evidence of muscle spasm, 
tenderness, and flare-ups, the evidence of record does not 
support a disability rating in excess of 20 percent under the 
General Rating Formula.  38 C.F.R. § 4.7, 4.21.  The veteran 
retains good back motion, without ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

No examiner has diagnosed intervertebral disc syndrome to 
warrant consideration of the alternate criteria under 
Diagnostic Code 5243, for establishing an increased 
disability rating.  See 38 C.F.R. § 4.71a.  

Even assuming, for the sake of argument, that orthopedic 
manifestations under alternate Diagnostic Code 5243 were for 
consideration, there is no evidence showing incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months to warrant a disability evaluation in 
excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).  Nor is there evidence of specific nerve root 
pain to warrant evaluation under the neurological sections of 
the rating schedule.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of  20 percent for the veteran's low back strain 
with degenerative changes.

C.  Degenerative Arthritis of the Left Ankle

Service connection has been established for degenerative 
arthritis of the left ankle, effective August 2001.

A 10 percent disability rating has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  A hyphenated 
diagnostic code reflects a rating by analogy (see 38 C.F.R. 
§§ 4.20 and 4.27).

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously 
noted, degenerative joint disease is evaluated on the basis 
of limitation of motion.  Diagnostic Code 5003.  The normal 
ranges of motion of the ankle are 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II.

Pursuant to Diagnostic Code 5271, moderate limitation of 
motion of an ankle warrants a 10 percent evaluation.  A 
20 percent rating requires marked limitation of motion, and 
is the maximum rating under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Records reflect some tenderness to palpation and a slightly 
restricted range of motion in the left ankle in January 2000.

The range of motion of the veteran's left ankle in March 2002 
was to 30 degrees on dorsiflexion and to 30 degrees on 
plantar flexion.

Examination of the veteran's left ankle in August 2004 
revealed point tenderness over the lateral malleolus.  X-rays 
at that time revealed minimal osteoarthritis.

The range of motion of the veteran's left ankle in February 
2005 was to 12 degrees on dorsiflexion, with pain beginning 
at 10 degrees; and to 24 degrees on plantar flexion, with 
pain beginning at 20 degrees.  In April 2006, dorsiflexion of 
the veteran's left ankle was to 10 degrees.  No additional 
limitation of motion was noted on repetitive use.

In October 2007, the veteran testified that he wore 
prosthetic shoes to compensate for his ankle disability.  He 
reported difficulties walking, and that he used a cane.

Regarding flare-ups, the veteran did not report any 
incapacitating episodes.  There is no evidence of marked 
deformity.  The veteran walked with a cane.  There is no 
indication that the veteran could not heel-to-toe walk due to 
his left ankle disability.

Even with consideration of functional factors, the veteran 
has more than half of a normal range of left ankle motion.  
Given this range of motion, the Board is unable to conclude 
that there is more than moderate limitation of motion.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of  10 percent for the veteran's degenerative 
arthritis of the left ankle.


D.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A disability evaluation in excess of 20 percent for status-
post right knee arthroscopy with degenerative changes is 
denied.

A disability evaluation in excess of 20 percent for low back 
strain with degenerative changes is denied.

A disability evaluation in excess of 10 percent for 
degenerative arthritis of the left ankle is denied.


REMAND

Residuals of a Left Knee Injury with Traumatic Arthritis 

During his October 2007 hearing, the veteran testified that 
he had been treated at the VA Medical Center in Amarillo, 
Texas, for his left knee disability.  He indicated that he 
was scheduled for pre-operation procedures in November 2007, 
and that he expected to undergo a total left knee 
replacement.  He indicated treatment by Dr. Dabizes and 
possibly another physician for left knee pathology.  The case 
had been held for 60 days in Waco to obtain these records.  
The veteran executed a waiver form in anticipation of 
submitting the additional evidence.

VA progress notes, dated in January 2008, indicate that a 
total left knee arthroplasty has been planned, and that the 
risks and complications of the procedure were discussed with 
the veteran.  The surgical records have not been obtained and 
a VA examination has not been accomplished since September 
2006.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization and identifying information 
from the veteran, obtain the veteran's 
left knee treatment records from Dr. 
Dabizes and any other physician the 
veteran identifies.  All records and/or 
responses should be associated with the 
claims file. 

2.  Request from the Amarillo VAMC, all 
records of evaluation and/or treatment of 
the veteran's residuals of a left knee 
injury with traumatic arthritis-
including operation reports-since 
January 2008.  All records and/or 
responses should be associated with the 
claims file. 

3.  Thereafter, schedule the veteran for 
VA examination to determine the nature 
and extent of his left knee pathology.  
All necessary studies should be 
undertaken. 

4.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


